 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL C. GREEN,                                    No. 2:19-CV-0109-WBS-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    NASARIA CHAMBERLAIN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for leave to file first amended

19   complaint. ECF No. 26.

20                  The Federal Rules of Civil Procedure provide that a party may amend his or her

21   pleading once as a matter of course within 21 days of serving the pleading or, if the pleading is

22   one to which a responsive pleading is required, within 21 days after service of the responsive

23   pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service of a motion under Rule

24   12(b), (e), or (f) of the rules, whichever time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). In all

25   other situations, a party’s pleadings may only be amended upon leave of court or stipulation of all

26   the parties. See Fed. R. Civ. P. 15(a)(2). Where leave of court to amend is required and sought,

27   the court considers the following factors: (1) whether there is a reasonable relationship between

28   the original and amended pleadings; (2) whether the grant of leave to amend is in the interest of
                                                         1
 1   judicial economy and will promote the speedy resolution of the entire controversy; (3) whether

 2   there was a delay in seeking leave to amend; (4) whether the grant of leave to amend would delay

 3   a trial on the merits of the original claim; and (5) whether the opposing party will be prejudiced

 4   by amendment. See Jackson v. Bank of Hawai’i, 902 F.2d 1385, 1387 (9th Cir. 1990). Leave to

 5   amend should be denied where the proposed amendment is frivolous. See DCD Programs, Ltd. v.

 6   Leighton, 833 F.2d 183, 186 (9th Cir. 1987).

 7                  In this case, leave of court is required because more than 21days have elapsed

 8   since defendants filed their answer to the complaint and defendants have not stipulated to the

 9   proposed amendment. Plaintiff’s motion consists of one sentence in which he asks the Court to

10   permit amendment to the relief requested in his complaint. See ECF No. 26. Plaintiff does not

11   provide a proposed amended complaint or offer any further explanation. Absent at least a

12   proposed amended complaint, the Court cannot evaluate the factors outlined above. Plaintiff’s

13   motion is, therefore, denied without prejudice.

14                  IT IS SO ORDERED.

15

16

17   Dated: March 31, 2020
                                                           ____________________________________
18                                                         DENNIS M. COTA
19                                                         UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                       2
